DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-3, 6-10, 13-17, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams et al [US 2018/0259976]
Claim 1.  A method for updating information, comprising: acquiring road network structure information of a target road network and vehicle information of a target number of vehicles in the target road network, the vehicle information comprising initial state information, perception information and positioning information, and the vehicle information being constrained by the road network structure information (the method includes receiving, assigning, by the management system 100, an at least partially autonomous vehicle from one or more at least partially autonomous vehicles 112 to fulfil the request. Each of the one or more at least partially autonomous vehicles may configured to cooperate with one of another vehicle and an area network controller 104. The management system also informs the assigned/selected vehicle of the assignment, and provides an information set to the assigned/selected vehicle related to the request. The assigned/selected vehicle may operate on one or more at least partially separated 
selecting a target vehicle from the target number of vehicles (the assigned/selected a target vehicle from plurality vehicles, see Fig. 9, para [0033, 0041, 0161]);
determining, based on a vehicle dynamics model (the target vehicle status parameters and dynamics of vehicle, see Fig. 5A, para [0284, 0326]), a reference speed at which the target vehicle passes a preset time step (the vehicle velocities moving roadway segments in distance/time, see Table 00002, para [0093, 0284]); and
updating vehicle information of a vehicle in the target road network based on the reference speed of the target vehicle (the target vehicle information is updated and determined based upon numerous factors including current vehicle location and operating status such as changing velocity or velocity increase/decrease throughout of the transportation system, see Fig. 19, para [0006, 0224, 0494, 0605]).

Claim 2.  The method according to claim 1, wherein the determining, based on the vehicle dynamics model, the reference speed at which the target vehicle passes the preset time step comprises: determining a safe distance of the target vehicle based on 
the positioning information of the target number of vehicles, the safe distance being used to indicate a distance between the target vehicle and an adjacent vehicle;

determining a brake reaction distance of the target vehicle based on the initial state information of the target vehicle (each target vehicle 112 can have a pre-defined buffer space 340 around the vehicle 112, which determines the minimum distance that such target vehicle 112 can have from an adjacent vehicle and/or the edge of a roadway.  In addition to a position, additional information can be associated with the logical block, e.g., vehicle velocity or acceleration, roadway traction coefficient, which may be calculated dynamically. The information may be shared with nearby vehicles, e.g., by an area controller. For example, velocity/acceleration information 350, traversing information 260, and positional information may be associated with the logic block, see Figs. 6A, 6B, 12, para [0322, 0326]);
determining a reference acceleration of the target vehicle based on a quantitative relationship between the safe distance and the brake reaction distance (the vehicle acceleration, deceleration (braking) and/or velocity information, see Figs. 5A, 6B, para [0321, 0322, 0328]); and 
determining, based on the reference acceleration, the reference speed at which the target vehicle passes the preset time step (the target vehicle acceleration, deceleration and speed merging/passing over time, see Figs. 8A-D, para [0345]).

Claim 3.  The method according to claim 2, wherein the determining, based on the reference acceleration, the reference speed at which the target vehicle passes the preset time step comprises: determining lane change information of the target vehicle based on the acquired vehicle information, the lane change information being used to 

Claim 6.  The method according to claim 1, wherein the initial state information further comprises vehicle path information generated based on the road network structure information, and the updating vehicle information of the vehicle in the target road network based on the reference speed of the target vehicle comprises: determining, based on the reference speed of the target vehicle, new positioning information of the target vehicle passing the preset time step; updating vehicle information of the target vehicle based on the reference speed and the new positioning information (as cited in respect to claim 1 above, wherein the updated information set of target vehicle including vehicle location and operating status such as acceleration and speed/velocity, see Fig. 19, para [0006, 0224, 0494, 0605]);
updating the vehicle information of the target number of vehicles based on the updating for the vehicle information of the target vehicle; and generating traffic information of the target road network based on the vehicle path information in the vehicle information of the target number of vehicles, the traffic information being used to indicate a speed and a position of the vehicle in the target road network after the vehicle passes a target number of preset time steps (as cited in respect to claim 1 above, see Figs. 1A, 1B, 12, 19).



Claim 8.  An apparatus for updating information, comprising: at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, causing the at least one processor to perform operations, the operations comprising: acquiring road network structure information of a target road network and vehicle information of a target number of vehicles in the target road network, the vehicle information comprising initial state information, perception information and positioning information, and the vehicle information being constrained by the road network structure information; selecting a target vehicle from the target number of vehicles; determining, based on a vehicle dynamics model, a reference speed at which the target vehicle passes a preset time step; and updating vehicle information of a vehicle in the target road network based on the reference speed of the target vehicle (as cited in the method claim 1 above, and including processors/controllers 292a-d and CPU 294a-e, see Fig. 3, the memory 296a-g, see Fig. 3, para [0280-0282], and the executing instructions, see para [0281]).

Claim 9.  The apparatus according to claim 8, wherein the determining, based on the vehicle dynamics model, the reference speed at which the target vehicle passes the 
determining a brake reaction distance of the target vehicle based on the initial state information of the target vehicle; determining a reference acceleration of the target vehicle based on a quantitative relationship between the safe distance and the brake reaction distance; and determining, based on the reference acceleration, the reference speed at which the target vehicle passes the preset time step (as cited in respect to claim 2 above).

Claim 10. The apparatus according to claim 9, wherein the determining, based on the reference acceleration, the reference speed at which the target vehicle passes the preset time step comprises: determining lane change information of the target vehicle based on the acquired vehicle information, the lane change information being used to indicate whether the target vehicle changes a lane to drive; and determining, based on the lane change information and the reference acceleration, the reference speed at which the target vehicle passes the preset time step (as cited in respect to claim 3 above).

Claim 13. The apparatus according to claim 8, wherein the initial state information further comprises vehicle path information generated based on the road network structure information, and the updating vehicle information of the vehicle in the target road network based on the reference speed of the target vehicle comprises: 

Claim 14.  The apparatus according to claim 13, the operations further comprising: sending the traffic information of the target road network to a display device; generating road facility control information based on the traffic information of the target road network; and sending the road facility control information to a target device (as cited in respect to claim 7 above).

Claim 15.  A non-transitory computer readable medium, storing a computer program thereon, wherein the program, when executed by a processor, causes the processor to perform operations, the operations comprising: acquiring road network structure information of a target road network and vehicle information of a target number of vehicles in the target road network, the vehicle information comprising initial state information, perception information and positioning information, and the vehicle information being constrained by the road network structure information; selecting a 

Claim 16. The non-transitory computer readable medium according to claim 15, wherein the determining, based on the vehicle dynamics model, the reference speed at which the target vehicle passes the preset time step comprises: determining a safe distance of the target vehicle based on the positioning information of the target number of vehicles, the safe distance being used to indicate a distance between the target vehicle and an adjacent vehicle; determining a brake reaction distance of the target vehicle based on the initial state information of the target vehicle; determining a reference acceleration of the target vehicle based on a quantitative relationship between the safe distance and the brake reaction distance; and determining, based on the reference acceleration, the reference speed at which the target vehicle passes the preset time step (as cited in respect to claim 2 above).

Claim 17. The non-transitory computer readable medium according to claim 16, wherein the determining, based on the reference acceleration, the reference speed at which the target vehicle passes the preset time step comprises: determining lane change information of the target vehicle based on the acquired vehicle information, the lane 

Claim 20. The non-transitory computer readable medium according to claim 15, wherein the initial state information further comprises vehicle path information generated based on the road network structure information, and the updating vehicle information of the vehicle in the target road network based on the reference speed of the target vehicle
comprises: determining, based on the reference speed of the target vehicle, new positioning information of the target vehicle passing the preset time step; updating vehicle information of the target vehicle based on the reference speed and the new positioning information; updating the vehicle information of the target number of vehicles based on the updating for the vehicle information of the target vehicle; and generating traffic information of the target road network based on the vehicle path information in the vehicle information of the target number of vehicles, the traffic information being used to indicate a speed and a position of the vehicle in the target road network after the vehicle passes a target number of preset time steps (as cited in respect to claim 6 above).

Claim Rejections - 35 USC § 103
Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al ]US 2018/0259976] in view of Yang [US 2006/0155427]

Vtarget=50 kph, though this may have a variance, Vtarget_V=20 kph, where the target velocity may vary by plus or minus 20% (40 kph to 60 kph) to accommodate vehicles maneuvers, see para [0526].
Vstate02: vehicle is traveling with fixed acceleration on the main roadway, reducing its speed so that it enters a loading zone within a very tight tolerance of a target velocity Vtarget (e.g., Vtarget=25 kph), see para [0527]. 
Vstate03: vehicle is changing lanes at speed Vtarget, for example undertaking Vehicle Merge/Demerge Profile ("VMP"), see para [0528].
Vstate12: vehicle is changing lanes at speed Vtarget, into its open spot in main flow, operating VTP (see para [0537]).
But Williams et al fails to disclose the random lane change.
Yang suggests that the road traffic control method and corresponding traffic facilities, includes: traffic lines, platoon dividing lines, and insulating facilities at both sides within change lanes randomly, dividing lines are made into yellow). Tail portion of last platoon extends upstream as vehicle direction dividing guidance area or lane change guidance safety area, such as blue area or gradual yellow dash line, square, rhombus or circular shape, see Figs. 33-37, para [0149]).
Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the change lanes randomly platoon of Yang to the vehicles operating states of Williams et al for greater traffic safety and preventing of accident or collision while changing lane.

Claim 11. The apparatus according to claim 10, wherein a preset lane change driving condition comprises a random lane change triggering condition and a random lane change decision condition, and the determining lane change information of the target vehicle based on the acquired vehicle information comprises: determining, in response to determining the random lane change triggering condition being satisfied, whether the random lane change decision condition is satisfied; and generating the lane change information of the target vehicle based on whether the random lane change decision condition is satisfied (as the combination of random lane change between Williams et al and Yang in respect to claim 4 above).

Claim 18. The non-transitory computer readable medium according to claim 17, wherein a preset lane change driving condition comprises a random lane change triggering Williams et al and Yang in respect to claim 4 above).

Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al ]US 2018/0259976] in view of Shalev-Shwartz et al [US 2019/0291726]
Claim 5.  The method according to claim 3, wherein the preset lane change driving condition comprises an active lane change triggering condition, the lane change information comprises lane change position information, and the determining lane change information of the target vehicle based on the acquired vehicle information comprises: determining, in response to determining the active lane change triggering condition being satisfied, a distance between an associated vehicle of an adjacent lane and the target vehicle, the associated vehicle comprising a vehicle located in an adjacent lane of an identical direction of the target vehicle, having a closest distance from the target vehicle and falling behind the target vehicle (the vehicles may operate as a state machine and use the current vehicle state to help control the operation of the vehicle.  The target vehicle state may be associated with certain vehicle profiles, see para [0525]. Vtarget=50 kph, though this may have a variance, Vtarget_V=20 kph, where the target velocity may vary by plus or minus 20% (40 kph to 60 kph) to vehicle is changing lanes at speed Vtarget, for example undertaking Vehicle Merge/Demerge Profile ("VMP"), see para [0528]. Vstate12: vehicle is changing lanes at speed Vtarget, into its open spot in main flow, operating VTP (see para [0537]).
But Williams et al fails to disclose generating, in response to determining the distance being less than a target threshold, lane change position information for indicating a lane change performed by driving to be behind the associated vehicle; and generating, in response to determining the distance being greater than the target threshold, lane change position information for indicating a lane change performed by driving to be ahead of the associated vehicle
Shalev-Shwartz et al suggests that the processing unit 110 may analyze the navigation information determined at step 580. In one embodiment, processing unit 110 may calculate the distance between a snail trail and a road polynomial, along the trail. If the variance of this distance along the trail exceeds a predetermined threshold.  For example, 0.1 to 0.2 meters on a straight road, 0.3 to 0.4 meters on a moderately curvy road, and 0.5 to 0.6 meters on a road with sharp curves.  The processing unit 110 may determine that the leading vehicle is likely changing lanes (see Fig. 5F, para [0188, 0189]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the determining target vehicle distance threshold of Shelev-Shwartz et al to the target vehicles operating states of changing lane of Williams et al for greater traffic safety and preventing of accident or collision while changing lane.

Claim 12. The apparatus according to claim 10, wherein the preset lane change driving condition comprises an active lane change triggering condition, the lane change information comprises lane change position information, and the determining lane change information of the target vehicle based on the acquired vehicle information comprises: determining, in response to determining the active lane change triggering condition being satisfied, a distance between an associated vehicle of an adjacent lane and the target vehicle, the associated vehicle comprising a vehicle located in an adjacent lane of an identical direction of the target vehicle, having a closest distance from the target vehicle and falling behind the target vehicle; generating, in response to determining the distance being less than a target threshold, lane change position information for indicating a lane change performed by driving to be behind the associated vehicle; and generating, in response to determining the distance being greater than the target threshold, lane change position information for indicating a lane change performed by driving to be ahead of the associated vehicle (as the combination of distance threshold between Williams et al and Shelev-Shwartz et al in respect to claim 5 above).

Claim 19.  The non-transitory computer readable medium according to claim 17, wherein the preset lane change driving condition comprises an active lane change triggering condition, the lane change information comprises lane change position Williams et al and Shelev-Shwartz et al in respect to claim 5 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ratnasingam discloses the system, method, and computer program product for determining lane information in a road segment to drive a first vehicle to minimize travel time. According to an embodiment, navigation data of the first vehicle and at least one other vehicle in a road segment is sent to a computer server system via their respective clique leaders through a communication network. The lane information may include whether a change of lane is required, a lane to avoid, an optimum lane, and rank order 

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
09/21/2021